Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 17, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices




  142533(65)(66)



  GENERAL MOTORS CORPORATION,
           Plaintiff-Appellee,
                                                                     SC: 142533
  v                                                                  CoA: 291947
                                                                     Ct of Claims: 07-000151-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellant.
  ___________________________________


        On order of the Chief Justice, motions for the temporary admission to practice of
  Kent L. Jones and Daniel H. Schlueter are considered and they are granted.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 17, 2011                   _________________________________________
                                                                                Clerk